Case 18-09108-RLM-11              Doc 822       Filed 10/22/19        EOD 10/22/19 13:33:52              Pg 1 of 38



                              UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                        INDIANAPOLIS DIMSION

  IN RE:           USA GYMNASTICS,'                                           Chapter 11
                            Debtor.                                           Case No. 18-09108-RLM-ll



                    NOTICE OF DRAW RE: MONTHLY FEE STATEMENTS
 OF MILLER JOHNSON AS SPECIAL COUNSEL TO THE DEBTOR IN POSSESSION,
      FOR SER\^CES RENDERED AND REIMBURSEMENT OF EXPENSES,
                FROM SEPTEMBER 1, 2019 THROUGH SEPTEMBER 30, 2019
                   PURSUANT TO ORDER GRANTING DEBTOR'S MOTION
        FOR ENTRY OF ORDER ESTABLISHING PROCEDURES FOR INTERIM
       COMPENSATION AND REIMBURSEMENT OF PROFESSIONALS[DN 1871

               Notice is hereby given that Miller Johnson, Special Counsel to the Debtor In
 Possession, has filed its Consolidated Monthly Statements of Fees and Expenses for the Period
 From September 1, 2019 through September 30, 2019. with the Bankruptcy Court.

                Notice is further given that said statements, which include total fees of $59,229.50
 and total expenses of $993.22, are attached to hereto as Exhibits A(l)- A(2).

                If you have an objection to all or any portion of any of the above-referenced
 statements, you have fourteen (14) days from the date this notice is filed with the Court to serve a
 written Notice of Objection on Miller Johnson, Attn: John T. Piggins, P.O. Box 306, Grand
 Rapids, Michigan 49501-0306 and by email at pigginsi@milleriohnson.com. The Notice of
 Objection must set forth the precise nature of the objection and the amount at issue.

                If no Notice of Objection is timely served on Miller Johnson, the Debtor shall
 promptly pay 80% of the fees and 100% of the expenses set out above, subject to final approval
 by the Court at a future hearing.

                If a timely Notice of Objection is served regarding some but not all of the above-
referenced fees and expenses, the Debtor shall promptly pay 80% of the fees and 100% of the
expenses that are not the subject of a timely Notice of Objection, subject to final approval by the
Court at a future hearing.

                If you serve a Notice of Objection on Miller Johnson and you are unable to resolve
 your objection within fourteen (14)days after service, you may file your objection with the Court.

                 Upon filing an objection with the Court, a subsequent Notice will be sent to you
 with the date, time and location ofthe hearing on the objection.



'The last four digits of the Debtor's federal tax identification number are 7871. The location ofthe Debtor's
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.



 MJ DMS 31185234V
Case 18-09108-RLM-11         Doc 822     Filed 10/22/19     EOD 10/22/19 13:33:52         Pg 2 of 38



                               A COPY OF ANY OBJECTION
                   FILED WITH THE COURT MUST ALSO BE SENT TO:

       Office of the United States Trustee                        USA Gymnastics
                   101 WOhio St                               130 E. Washington Street
            Indianapolis, IN 46204                                    Suite 700
                                                               Indianapolis. IN 46204

                   Miller Johnson                                 Dean Panos, Esq.
             Attn: John T. Piggins                              Melissa M. Root, Esq.
                   P.O. Box 306                               Catherine L. Steege, Esq.
         Grand Rapids, Ml 49501-0306                            Jenner &. Block LLP
                                                                 353 N. Clark Street
                And by email to:                                 Chicago. IL 60654
          pigginsi(^,milleriohnson.com
                                                      And by email to dDanos@ienncr.com:
                                                               inroot@.ienner.com: and
                                                                csteege@ienner.com


      Sexual Abuse Survivors Committee                Sexual Abuse Survivors Committee
            c/o Meredith R. Theisen                               c/o James 1. Stang
                 Rubin & Levin, P.C.                      Pachulski Stang Ziehl & Jones LLP
       135 N. Pennsylvania St., Suite 1400                    10100 Santa Monica Blvd.
             Indianapolis, IN 46204                                   Ste 1300
                                                               Los Angeles, CA 90067
   And by email to: mtheisen@rubin-levin.net
                                                      .And by email to: i stan g@.pszi1aw.com


 Date: October        2019
                                                                                  Bar#P34495)
                                                   pigginsi@             son.com

                                                           !ox 306
                                                    ifand Rapids. Ml 49501-0306
                                                   (616)831-1793
Case 18-09108-RLM-11   Doc 822   Filed 10/22/19   EOD 10/22/19 13:33:52   Pg 3 of 38




              EXHIBIT A(l)
    Case 18-09108-RLM-11MILLER, JOHNSON,
                          Doc 822         SNELL & CUMMISKEY,
                                   Filed 10/22/19                  P.L.C.
                                                          EOD 10/22/19 13:33:52   Pg 4 of 38
  ____                              Attorneys and Counselors

                                                PO Box 306
                                      Grand Rapids, Michigan 49501-0306
                                               616.831.1700
                                           TAX ID# XX-XXXXXXX


                                                                          Page     1
                                                                          Inv# 1711518
                                                                          Date 10/18/2019
                                                                          42721.00002-DJG
 USA Gymnastics
 Accounts Payable
 130 E Washington Street
 Suite 700
 Indianapolis, IN 46204


Re:   Ropes & Gray and Other Investigations

For Legal Services Rendered through September 30, 2019


 9/01/19      CJS      Initial analysis of topics for meeting                .10                35.00
                       with Indiana AG's office

 9/01/19      CJS      Correspondence with Cathy Steege and                  .20                70.00
                       Mark Stuaan regarding topics for
                       meeting with Indiana AG

 9/03/19      CJS      Correspondence with Mark Stuaan and                   .20                70.00
                       Cathy Steege regarding Indiana AG
                       meeting

 9/06/19      CJS      Prepare for meeting with Indiana                     2.50               875.00
                       Attorney General with Li Li Leung,
                       Cathy Steege, Melissa Root, Mark
                       Busby, and Shelba Waldron

 9/06/19      CJS      Meeting with Indiana Attorney                        3.50          1,225.00
                       General's office

 9/06/19      CJS      Return to Michigan after meeting with                4.00          1,400.00
                       Indiana Attorney General


 9/13/19      CJS      Correspondence from Mark Stuaan                       .20                70.00
                       regarding privilege issue

 9/20/19      JWC      Update production tracking spreadsheet               1.80               270.00
                       with additional details

 9/20/19      CJS      Revise proposed correspondence, per                   .40               140.00
                       request from Gayle Littleton

 9/20/19      CJS      Correspondence with Indiana AG                        .20                70.00
                       regarding Board minutes
     Case 18-09108-RLM-11MILLER, JOHNSON,
                           Doc 822         SNELL & CUMMISKEY,
                                    Filed 10/22/19                  P.L.C.
                                                           EOD 10/22/19 13:33:52            Pg 5 of 38
   ____                              Attorneys and Counselors

                                                 PO Box 306
                                       Grand Rapids, Michigan 49501-0306
                                                616.831.1700
                                            TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page     2
                                                           Inv# 1711518
                                                           Date 10/18/2019
                                                           42721.00002-DJG
-------------------------------------------------------------------------------



  9/21/19      CJS      Review draft correspondence from a                             .10                35.00
                        Gayle Littleton

  9/27/19      CJS      Telephone conference with Kathryn                              .40               140.00
                        Carson, Dean Panos, and Cathy Steege
                        regarding Section 8 matter


                        TOTAL HOURS                                                  13.60

                                     Total Services                                              4,400.00


                                       Attorney Summary

                                                                           Hours     Rate                Amount

Casteel, James W          Lit Support Proj Mg                               1.80   150.00             270.00
Schneider, Christopher J. Member                                           11.80   350.00           4,130.00

                                                                           13.60                    4,400.00



                                     Total This Invoice                                          4,400.00



                                    Invoices Due Upon Receipt
     Case 18-09108-RLM-11MILLER, JOHNSON,
                           Doc 822         SNELL & CUMMISKEY,
                                    Filed 10/22/19                  P.L.C.
                                                           EOD 10/22/19 13:33:52   Pg 6 of 38
   ____                              Attorneys and Counselors

                                                 PO Box 306
                                       Grand Rapids, Michigan 49501-0306
                                                616.831.1700
                                            TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page     3
                                                           Inv# 1711518
                                                           Date 10/18/2019
                                                           42721.00002-DJG
-------------------------------------------------------------------------------




                        OUTSTANDING ACCOUNTS RECEIVABLE

                                                            PAYMENTS
    INVOICE                       INVOICE                    AGAINST        INVOICE
    NUMBER          DATE           AMOUNT                    INVOICE        BALANCE

     1690140     2/14/19             46,412.85                  37,183.65      9,229.20
     1691019     3/18/19             26,448.80                  21,491.90      4,956.90
     1694036     4/17/19             21,810.30                  17,454.60      4,355.70
     1696898     5/21/19             18,459.25                  14,769.05      3,690.20
     1699810     6/13/19             12,034.50                   9,627.60      2,406.90
     1702745     7/15/19             11,082.50                   8,866.00      2,216.50
     1705620     8/20/19             12,567.50                  10,054.00      2,513.50
     1708523     9/20/19              8,426.00                        .00      8,426.00

                                       Prior Unpaid Balance                            37,794.90

                                       Total Amount Due                                42,194.90
    Case 18-09108-RLM-11MILLER, JOHNSON,
                          Doc 822         SNELL & CUMMISKEY,
                                   Filed 10/22/19                  P.L.C.
                                                          EOD 10/22/19 13:33:52   Pg 7 of 38
  ____                              Attorneys and Counselors
  ____
                                                PO Box 306
                                      Grand Rapids, Michigan 49501-0306
                                               616.831.1700
                                           TAX ID# XX-XXXXXXX




                                                                          Inv# 1711518
                                                                          Date 10/18/2019
                                                                          42721.00002-DJG
 USA Gymnastics
 Accounts Payable
 130 E Washington Street
 Suite 700
 Indianapolis, IN 46204

Re:   Ropes & Gray and Other Investigations

                                     REMITTANCE ADVICE


For Legal Services Rendered through September 30, 2019


                            Total Services                                             4,400.00




                            Total This Invoice                                      4,400.00
                                                                              ==============




                         Invoice Is Due Upon Receipt

       Our remit address is: PO Box 306, Grand Rapids, MI.                 49501-0306

       Payments: If paying by check please return the remittance advice
       or write your invoice number(s) on your check. You may also pay by
       credit or debit card through our online payment portal
       www.millerjohnson.com/onlinepayments. If you have any questions
       regarding this invoice or you wish to set up ACH payments please
       call 616-831-1700 and ask for the collections department.
Case 18-09108-RLM-11   Doc 822   Filed 10/22/19   EOD 10/22/19 13:33:52   Pg 8 of 38




              EXHIBIT A(2)
    Case 18-09108-RLM-11MILLER, JOHNSON,
                          Doc 822         SNELL & CUMMISKEY,
                                   Filed 10/22/19                  P.L.C.
                                                          EOD 10/22/19 13:33:52   Pg 9 of 38
  ____                              Attorneys and Counselors

                                                PO Box 306
                                      Grand Rapids, Michigan 49501-0306
                                               616.831.1700
                                           TAX ID# XX-XXXXXXX


                                                                          Page     1
                                                                          Inv# 1711519
                                                                          Date 10/18/2019
                                                                          42721.00006-DJG
 USA Gymnastics
 Accounts Payable
 130 E Washington Street
 Suite 700
 Indianapolis, IN 46204


Re:   CJS Chief Legal Officer

For Legal Services Rendered through September 30, 2019


 9/01/19      CJS      Correspondence with Jacqui Godfrey                    .10                35.00
                       regarding selection committee matter

 9/02/19      DAP      Exchange emails with Aon regarding new                .30               135.00
                       claim

 9/03/19      NJM      Office conference with Christopher J.                 .30                90.00
                       Schneider regarding hearing
                       preparations

 9/03/19      DAP      Review discovery request in                           .30               135.00
                       third-party personal injury case from
                       Illinois and office conference with
                       Christopher J. Schneider regarding
                       response

 9/03/19      DAP      Prepare response to discovery request                 .60               270.00
                       in third party-personal injury case
                       from Illinois

 9/03/19      CJS      Telephone conference with Trampoline &                .80               280.00
                       Tumbling Selection Committee and
                       Ethics and Grievance Committee
                       regarding conflict issue

 9/03/19      CJS      Revise proposed communications                        .10                35.00
                       statement to reflect legal advice

 9/03/19      CJS      Correspondence with D. Andrew Portinga                .10                35.00
                       regarding response to third party
                       discovery request

 9/03/19      CJS      Correspondence with Erica Koven                       .10                35.00
                       regarding response to third party
    Case 18-09108-RLM-11 MDoc
                          ILLER,
                              822JOHNSON,   SNELL & CUMMISKEY,
                                    Filed 10/22/19                   P.L.C.
                                                           EOD 10/22/19  13:33:52   Pg 10 of 38
   ____                               Attorneys and Counselors

                                                  PO Box 306
                                        Grand Rapids, Michigan 49501-0306
                                                 616.831.1700
                                             TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page     2
                                                           Inv# 1711519
                                                           Date 10/18/2019
                                                           42721.00006-DJG
-------------------------------------------------------------------------------



                        discovery request

  9/03/19      CJS      Correspondence with insurer regarding                   .10                35.00
                        intellectual property matter

  9/03/19      CJS      Attend senior leadership team meeting                 1.00                350.00
                        by telephone

  9/03/19      CJS      Office conference with Neil J.                          .30               105.00
                        Marchand regarding support for
                        SafeSport hearing process

  9/03/19      CJS      Office conference with D. Andrew                        .30               105.00
                        Portinga regarding third-party
                        discovery requests and other open
                        matters

  9/03/19      CJS      Revise venue contract for Trampoline &                1.50                525.00
                        Tumbling event

  9/03/19      CJS      Correspondence with coverage counsel                    .10                35.00
                        regarding lost policy issue

  9/03/19      CJS      Correspondence with Stefanie Korepin                    .10                35.00
                        and Brittany R. Harden regarding
                        copyright matter

  9/03/19      CJS      Correspondence with Stefanie Korepin                    .30               105.00
                        regarding conflict of interest policy

  9/03/19      CJS      Correspondence from Mark Busby                          .20                70.00
                        regarding SafeSport matters

  9/04/19      ACC      Review report of the women's Pan                      1.00                215.00
                        American games athlete selection
                        committee minutes and related
                        selection procedures

  9/04/19      ACC      Email to Stefanie Korepin outlining                     .40                86.00
                        talking points regarding report of the
                        women's Pan American games athlete
    Case 18-09108-RLM-11 MDoc
                          ILLER,
                              822JOHNSON,   SNELL & CUMMISKEY,
                                    Filed 10/22/19                   P.L.C.
                                                           EOD 10/22/19  13:33:52   Pg 11 of 38
   ____                               Attorneys and Counselors

                                                  PO Box 306
                                        Grand Rapids, Michigan 49501-0306
                                                 616.831.1700
                                             TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page     3
                                                           Inv# 1711519
                                                           Date 10/18/2019
                                                           42721.00006-DJG
-------------------------------------------------------------------------------



                        selection committee minutes and
                        related selection procedures

  9/04/19      ACC      Per Christopher J. Schneider request,                   .70               150.50
                        review personnel file

  9/04/19      ACC      Emails to USAG regarding upcoming                       .10                21.50
                        Men's selection committee meeting

  9/04/19      MMO      Draft                                                 1.40                385.00


  9/04/19      MDP      Email from Stefanie Korepin regarding                   .10                19.50
                        contractor agreement

  9/04/19      DAP      Communication with insurer regarding                    .30               135.00
                        insurance claim

  9/04/19      CJS      To Indianapolis for CLO work                          4.30          1,505.00

  9/04/19      CJS      Onsite CLO work at USA Gymnastics                     3.50          1,225.00

  9/04/19      MLT      Communications with Christopher J                       .10                40.00
                        Schneider regarding personnel matter

  9/05/19      AMC      Review and provide comments to draft                    .70               203.00
                        contractor agreement

  9/05/19      ACC      Review men's selection procedures                     1.00                215.00
                        prior to selection committee meeting

  9/05/19      ACC      Conference with men's selection                         .80               172.00
                        committee and Mary McDaniel to assist
                        as independent observer of procedure
                        for selection

  9/05/19      MMO      Draft Termination Agreement and                       2.30                632.50
                        Release to terminate independent
                        contractor agreement

  9/05/19      MDP      Review and revise USA Gymnastics                      1.60                312.00
    Case 18-09108-RLM-11 MDoc
                          ILLER,
                              822JOHNSON,   SNELL & CUMMISKEY,
                                    Filed 10/22/19                   P.L.C.
                                                           EOD 10/22/19  13:33:52   Pg 12 of 38
   ____                               Attorneys and Counselors

                                                  PO Box 306
                                        Grand Rapids, Michigan 49501-0306
                                                 616.831.1700
                                             TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page     4
                                                           Inv# 1711519
                                                           Date 10/18/2019
                                                           42721.00006-DJG
-------------------------------------------------------------------------------



                        Master Services Agreement with
                        contractor

  9/05/19      MDP      Telephone conference call with                          .10                19.50
                        Christopher J. Schneider discussing
                        Master Services Agreement with
                        contractor

  9/05/19      MDP      Conference with Anne Marie Carson                       .10                19.50
                        discussing revisions to Master
                        Services Agreement with contractor

  9/05/19      MDP      Send Master Services Agreement with                     .10                19.50
                        contractor to Stefanie Korepin at USA
                        Gymnastics

  9/05/19      MDP      Draft form Event Agreement for USA                    1.20                234.00
                        Gymnastics premiere events

  9/05/19      CJS      Onsite CLO work at USA Gymnastics                     8.30          2,905.00

  9/06/19      MDP      Continue drafting form Event Agreement                3.50                682.50
                        for premiere events and send to
                        Christopher J. Schneider

  9/06/19      CJS      CLO work on site at USAG                              1.80                630.00

  9/07/19      ACC      Attend second meeting of men's                          .90               193.50
                        selection committee as independent
                        observer

  9/08/19      CJS      Revise communications document to                       .40               140.00
                        reflect legal advice, for Leslie King

  9/09/19      ACC      Review selection committee minutes                      .20                43.00
                        from men's selection committee meeting

  9/09/19      CJS      Correspondence with Leslie King                         .10                35.00
                        regarding legal advice on
                        communications statement
    Case 18-09108-RLM-11 MDoc
                          ILLER,
                              822JOHNSON,   SNELL & CUMMISKEY,
                                    Filed 10/22/19                   P.L.C.
                                                           EOD 10/22/19  13:33:52   Pg 13 of 38
   ____                               Attorneys and Counselors

                                                  PO Box 306
                                        Grand Rapids, Michigan 49501-0306
                                                 616.831.1700
                                             TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page     5
                                                           Inv# 1711519
                                                           Date 10/18/2019
                                                           42721.00006-DJG
-------------------------------------------------------------------------------



  9/09/19      CJS      Correspondence with Michael D. Penny                    .10                35.00
                        regarding contract

  9/09/19      CJS      Correspondence with Leslie King                         .10                35.00
                        regarding legal advice on
                        communications document

  9/09/19      CJS      Revise three communications responses                   .20                70.00
                        to reflect legal advice, for Leslie
                        King

  9/09/19      CJS      Correspondence with Li Li Leung and                     .20                70.00
                        Stefanie Korepin regarding contractor
                        agreement

  9/09/19      CJS      Revise response to LIU's emergency                      .30               105.00
                        motion for continuance

  9/09/19      CJS      Begin review of form contract for                       .50               175.00
                        premier events

  9/09/19      CJS      Telephone conference with Scott                         .20                70.00
                        Lineberry regarding bylaw issues

  9/09/19      CJS      Revise mark-up to athlete's national                  1.20                420.00

                        team agreement

  9/09/19      CJS      Telephone conference with Leslie King                   .30               105.00
                        and Amy Cox regarding national team
                        agreement

  9/09/19      CJS      Telephone conference with Leslie King                   .30               105.00
                        regarding response to media inquiry

  9/10/19      MDP      Attention to email from Christopher J.                  .10                19.50
                        Schneider sending background
                        information concerning Cooperation
                        Agreement with USA Gymnastics

  9/10/19      MDP      Conference with Christopher J.                          .50                97.50
                        Schneider discussing AAF contract
    Case 18-09108-RLM-11 MDoc
                          ILLER,
                              822JOHNSON,   SNELL & CUMMISKEY,
                                    Filed 10/22/19                   P.L.C.
                                                           EOD 10/22/19  13:33:52   Pg 14 of 38
   ____                               Attorneys and Counselors

                                                  PO Box 306
                                        Grand Rapids, Michigan 49501-0306
                                                 616.831.1700
                                             TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page     6
                                                           Inv# 1711519
                                                           Date 10/18/2019
                                                           42721.00006-DJG
-------------------------------------------------------------------------------




  9/10/19      CJS      Correspondence with Leslie King and Li                  .20                70.00
                        Li Leung regarding legal advice on
                        proposed communications statement

  9/10/19      CJS      Analysis of commercial terms for                        .20                70.00
                        vendor contract

  9/10/19      CJS      Correspondence with Leslie King                         .20                70.00
                        regarding legal advice on revised
                        communications statement

  9/10/19      CJS      Telephone conference with Jacqui                        .70               245.00
                        Godfrey regarding selection issues,
                        WADA matter, and contract

  9/10/19      CJS      Analysis of supplier contract in                        .20                70.00
                        connection with sponsorship
                        designations

  9/10/19      CJS      Correspondence with Li Li Leung and                     .10                35.00
                        Mark Busby regarding Administrative
                        Holds

  9/10/19      CJS      Telephone conference with Phil Hilder                   .60               210.00

                        regarding Texas investigation and
                        other open matters

  9/10/19      CJS      Correspondence with Li Li Leung                         .20                70.00
                        regarding analysis of supplier
                        contract in connection with
                        sponsorship designation

  9/10/19      CJS      Correspondence with Mark Busby                          .20                70.00
                        regarding SafeSport matter

  9/10/19      CJS      Review letter regarding copyright                       .10                35.00
                        issue

  9/10/19      CJS      Final revisions to athlete national                     .60               210.00
                        team agreement
    Case 18-09108-RLM-11 MDoc
                          ILLER,
                              822JOHNSON,   SNELL & CUMMISKEY,
                                    Filed 10/22/19                   P.L.C.
                                                           EOD 10/22/19  13:33:52   Pg 15 of 38
   ____                               Attorneys and Counselors

                                                  PO Box 306
                                        Grand Rapids, Michigan 49501-0306
                                                 616.831.1700
                                             TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page     7
                                                           Inv# 1711519
                                                           Date 10/18/2019
                                                           42721.00006-DJG
-------------------------------------------------------------------------------




  9/10/19      CJS      Office conference with Michael D.                       .20                70.00
                        Penny regarding AAF contract

  9/10/19      CJS      Correspondence with Jacqui Godfrey and                  .10                35.00
                        David Rudd regarding selection
                        committee matter

  9/10/19      CJS      Revise Board meeting minutes for May,                 1.20                420.00
                        June, and July meetings

  9/10/19      CJS      Revise proposed communications                          .40               140.00
                        statements, to reflect legal advice,
                        for Leslie King

  9/10/19      CJS      Revise AAF contract                                     .50               175.00

  9/10/19      CJS      Communications with Leslie King                         .50               175.00
                        regarding legal advice on
                        communications statements

  9/11/19      DAP      Review and respond to correspondence                    .30               135.00
                        with insurers

  9/11/19      DAP      Office conference with Christopher J.                   .20                90.00
                        Schneider regarding media licensing

  9/11/19      CJS      Correspondence with Li Li Leung                         .10                35.00
                        regarding contract matters

  9/11/19      CJS      Telephone conference with Li Li Leung                   .30               105.00
                        regarding contract matters

  9/11/19      CJS      Telephone conference with D. Andrew                     .10                35.00
                        Portinga regarding copyright issue

  9/11/19      CJS      Correspondence with Mark Busby                          .10                35.00
                        regarding SafeSport matter

  9/12/19      MDP      Review and revise USA Gymnastics                      1.80                351.00
                        Consulting Agreement with POV Sports
    Case 18-09108-RLM-11 MDoc
                          ILLER,
                              822JOHNSON,   SNELL & CUMMISKEY,
                                    Filed 10/22/19                   P.L.C.
                                                           EOD 10/22/19  13:33:52   Pg 16 of 38
   ____                               Attorneys and Counselors

                                                  PO Box 306
                                        Grand Rapids, Michigan 49501-0306
                                                 616.831.1700
                                             TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page     8
                                                           Inv# 1711519
                                                           Date 10/18/2019
                                                           42721.00006-DJG
-------------------------------------------------------------------------------



                        Marketing

  9/12/19      MDP      Conference meeting with Christopher J.                  .30                58.50
                        Schneider discussing amendment to
                        sponsor agreement

  9/12/19      DAP      Communications with insurer regarding                   .30               135.00
                        new claim

  9/12/19      CJS      Final review of venue contract                          .80               280.00

  9/12/19      CJS      Revise reply brief supporting motion                  1.50                525.00
                        for partial summary judgment against
                        TIG

  9/12/19      CJS      Correspondence from Mark Busby                          .10                35.00
                        regarding update on SafeSport matter

  9/12/19      CJS      Analysis of current sponsor contract                  1.00                350.00
                        and proposed amendment

  9/12/19      CJS      Telephone conference with Thad                          .20                70.00
                        Vandeventer

  9/12/19      CJS      Office conference with D. Andrew                        .20                70.00
                        Portinga regarding insurance issue in
                        venue contract

  9/12/19      CJS      Begin revisions to amendment to                         .60               210.00
                        sponsor contract

  9/12/19      CJS      Correspondence with Li Li Leung                         .10                35.00
                        regarding amendment to sponsor
                        contract

  9/12/19      CJS      Correspondence with Rebecca L. Strauss                  .10                35.00
                        regarding privilege review

  9/12/19      CJS      Correspondence with Mark Busby                          .10                35.00
                        regarding Center's decision in
                        SafeSport matter
    Case 18-09108-RLM-11 MDoc
                          ILLER,
                              822JOHNSON,   SNELL & CUMMISKEY,
                                    Filed 10/22/19                   P.L.C.
                                                           EOD 10/22/19  13:33:52   Pg 17 of 38
   ____                               Attorneys and Counselors

                                                  PO Box 306
                                        Grand Rapids, Michigan 49501-0306
                                                 616.831.1700
                                             TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page     9
                                                           Inv# 1711519
                                                           Date 10/18/2019
                                                           42721.00006-DJG
-------------------------------------------------------------------------------




  9/12/19      CJS      Correspondence with Jeff Smith                          .20                70.00
                        regarding terms in venue contract

  9/12/19      CJS      Telephone conference with Bernadette                    .10                35.00
                        Barron regarding credit card issue

  9/13/19      MDP      Review and revise amendment to sponsor                3.00                585.00
                        agreement

  9/13/19      CJS      Revise proposed communications                          .30               105.00
                        statement to reflect legal advice

  9/13/19      CJS      Multiple correspondence with                            .30               105.00
                        communications team regarding legal
                        advice on inquiry from media

  9/13/19      CJS      Revise contract with consulting agency                  .80               280.00
                        for sponsorships

  9/13/19      CJS      Telephone conference with                               .30               105.00
                        communications team regarding legal
                        advice on communications statement

  9/13/19      CJS      Telephone conference with Leslie King                   .30               105.00
                        regarding legal advice on
                        communications statement regarding
                        athlete matter

  9/13/19      CJS      Numerous correspondence with Mark                       .40               140.00
                        Busby regarding new policy from the
                        Center on letters of admonishment

  9/13/19      CJS      Correspondence with Nikki Warren                        .20                70.00
                        regarding additional insured
                        certificate

  9/13/19      CJS      Review draft motion to increase PNC                     .10                35.00
                        card limit

  9/13/19      CJS      Revise first amendment to sponsorship                   .50               175.00
    Case 18-09108-RLM-11 MDoc
                          ILLER,
                              822JOHNSON,   SNELL & CUMMISKEY,
                                    Filed 10/22/19                   P.L.C.
                                                           EOD 10/22/19  13:33:52   Pg 18 of 38
   ____                               Attorneys and Counselors

                                                  PO Box 306
                                        Grand Rapids, Michigan 49501-0306
                                                 616.831.1700
                                             TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page    10
                                                           Inv# 1711519
                                                           Date 10/18/2019
                                                           42721.00006-DJG
-------------------------------------------------------------------------------



                        contract

  9/14/19      CJS      Revise contract with consulting firm                    .40               140.00
                        per Li Li Leung comments

  9/15/19      CJS      Correspondence with coverage counsel                    .20                70.00
                        regarding proposal from insurer

  9/15/19      CJS      Correspondence with Li Li Leung                         .10                35.00
                        regarding contract matters

  9/15/19      CJS      Revise communications statement to                      .10                35.00
                        reflect legal advice

  9/16/19      MDP      Draft and compile USA Gymnastics Board                  .30                58.50
                        of Directors Meeting Minute Approval
                        tracker for 2019 minutes and send to
                        Christopher J. Schneider

  9/16/19      CJS      Onsite CLO work at USA Gymnastics                     5.60          1,960.00

  9/17/19      MDP      Final Michigan 2019 Annual Report for                   .50                97.50
                        USA Gymnastics and send to Christopher
                        J. Schneider

  9/17/19      CJS      CLO work on site at USA Gymnastics                    4.80          1,680.00

  9/18/19      JB       Conference with Christopher J.                          .50                67.50
                        Schneider and Kristen E. Woods to
                        discuss process for compiling certain
                        documents for upcoming SafeSport audit

  9/18/19      JB       Begin compilation of documents for                    2.50                337.50
                        upcoming SafeSport audit

  9/18/19      ACC      Prepare for telephone conference with                   .20                43.00
                        Annie Heffernon related to women's
                        selection committee

  9/18/19      ACC      Telephone conference with Annie                         .40                86.00
                        Heffernon regarding women's event
    Case 18-09108-RLM-11 MDoc
                          ILLER,
                              822JOHNSON,   SNELL & CUMMISKEY,
                                    Filed 10/22/19                   P.L.C.
                                                           EOD 10/22/19  13:33:52   Pg 19 of 38
   ____                               Attorneys and Counselors

                                                  PO Box 306
                                        Grand Rapids, Michigan 49501-0306
                                                 616.831.1700
                                             TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page    11
                                                           Inv# 1711519
                                                           Date 10/18/2019
                                                           42721.00006-DJG
-------------------------------------------------------------------------------



                        selection

  9/18/19      ACC      Draft notes from telephone conference                   .30                64.50
                        with Annie Heffernon regarding women's
                        event selection

  9/18/19      ACC      Signed and send report of the women's                   .10                21.50
                        Pan American games athlete selection
                        committee meeting to Annie Heffernon

  9/18/19      MDP      Attention to email from Christopher J.                  .10                19.50
                        Schneider discussing background to
                        event agreement

  9/18/19      CJS      Analysis of                                             .20                70.00


  9/18/19      CJS      Office conference with Kristen E.                       .50               175.00
                        Woods and Jessica Brickner regarding
                        preparation for the Center's audit

  9/18/19      CJS      Telephone conference with the Center                    .30               105.00
                        regarding Administrative Holds

  9/18/19      CJS      Telephone conference with Mark Busby                    .20                70.00
                        regarding clarification of
                        Administrative Holds from the Center

  9/18/19      CJS      Analysis of Administrative Hold issue,                  .50               175.00
                        in preparation for call with the
                        Center

  9/18/19      CJS      Correspondence with SafeSport team                      .10                35.00
                        regarding information needed for the
                        Center's audit

  9/18/19      CJS      Correspondence with Mark Busby                          .20                70.00
                        regarding SafeSport matter

  9/18/19      CJS      Revise premier event form agreement                   2.20                770.00
                        and appendix A for 2020 event
    Case 18-09108-RLM-11 MDoc
                          ILLER,
                              822JOHNSON,   SNELL & CUMMISKEY,
                                    Filed 10/22/19                   P.L.C.
                                                           EOD 10/22/19  13:33:52   Pg 20 of 38
   ____                               Attorneys and Counselors

                                                  PO Box 306
                                        Grand Rapids, Michigan 49501-0306
                                                 616.831.1700
                                             TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page    12
                                                           Inv# 1711519
                                                           Date 10/18/2019
                                                           42721.00006-DJG
-------------------------------------------------------------------------------




  9/18/19      CJS      Correspondence from Melissa Root                        .10                35.00
                        regarding lease renewal

  9/18/19      KEW      Assist in the organization of                         2.80                546.00
                        information and documentation provided
                        by USAG in response to an audit
                        request by the U.S. Center for
                        SafeSport

  9/19/19      JB       Continue to compile documents for                     1.30                175.50
                        upcoming SafeSport audit

  9/19/19      PME      Revise agreement for employees using                    .40               120.00
                        USA Gymnastics computer equipment

  9/19/19      BRH      Review/correspond with Christopher J.                   .70               203.00
                        Schneider regarding Warner Music
                        copyright claim to licensed music

  9/19/19      MDP      Send Christopher J. Schneider updated                   .30                58.50
                        USA Gymnastics Board of Directors
                        meeting minute approval tracker

  9/19/19      MDP      Revise 2019 USA Gymnastics Board of                     .80               156.00
                        Directors Meeting Minutes

  9/19/19      DAP      Office conference with Christopher J.                   .30               135.00
                        Schneider regarding copyright issues

  9/19/19      CJS      Analysis to proposed changes to                         .20                70.00
                        athlete agreement

  9/19/19      CJS      Correspondence with Mark Busby                          .10                35.00
                        regarding SafeSport matter

  9/19/19      CJS      Correspondence with Mark Busby                          .10                35.00
                        regarding SafeSport matter

  9/19/19      CJS      Follow-up with Board of Directors                       .10                35.00
                        regarding minutes
    Case 18-09108-RLM-11 MDoc
                          ILLER,
                              822JOHNSON,   SNELL & CUMMISKEY,
                                    Filed 10/22/19                   P.L.C.
                                                           EOD 10/22/19  13:33:52   Pg 21 of 38
   ____                               Attorneys and Counselors

                                                  PO Box 306
                                        Grand Rapids, Michigan 49501-0306
                                                 616.831.1700
                                             TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page    13
                                                           Inv# 1711519
                                                           Date 10/18/2019
                                                           42721.00006-DJG
-------------------------------------------------------------------------------




  9/19/19      CJS      Follow-up correspondence with Annie                     .20                70.00
                        Heffernon and Krissy Klein regarding
                        athlete agreement

  9/19/19      CJS      Correspondence with Amy E. Murphy                       .20                70.00
                        regarding Ted Stevens Act training

  9/19/19      CJS      Analysis of O-1 visa issue                              .20                70.00

  9/19/19      CJS      Telephone conference with Jeff Smith                  1.30                455.00
                        regarding revisions to event agreement

  9/19/19      CJS      Office conference with Michael D.                       .30               105.00
                        Penny regarding revisions to event
                        agreement

  9/19/19      CJS      Revise event agreement                                  .70               245.00

  9/19/19      CJS      Telephone conference with Li Li Leung                   .30               105.00
                        regarding status of open legal matters

  9/19/19      CJS      Work with Kristen E. Woods, Jessica                     .60               210.00
                        Brickner, Erica Koven, and Shelba
                        Waldron regarding information needed
                        for the Center's audit

  9/19/19      CJS      Office conference with D. Andrew                        .10                35.00
                        Portinga regarding intellectual
                        property matter

  9/19/19      CJS      Correspondence with Shelba Waldron                      .10                35.00
                        regarding information needed for the
                        Center's audit

  9/19/19      CJS      Revisions to device agreement                           .30               105.00

  9/19/19      CJS      Telephone conference with Lois Bingham                  .20                70.00
                        regarding Board of Directors

  9/19/19      CJS      Analysis of Bylaws regarding filling                    .30               105.00
    Case 18-09108-RLM-11 MDoc
                          ILLER,
                              822JOHNSON,   SNELL & CUMMISKEY,
                                    Filed 10/22/19                   P.L.C.
                                                           EOD 10/22/19  13:33:52   Pg 22 of 38
   ____                               Attorneys and Counselors

                                                  PO Box 306
                                        Grand Rapids, Michigan 49501-0306
                                                 616.831.1700
                                             TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page    14
                                                           Inv# 1711519
                                                           Date 10/18/2019
                                                           42721.00006-DJG
-------------------------------------------------------------------------------



                        board vacancy

  9/19/19      KEW      Assist in the organization of                         2.00                390.00
                        information and documentation provided
                        by USAG in response to an audit
                        request by the U.S. Center for
                        SafeSport

  9/20/19      JB       Continue to compile documents for                     1.70                229.50
                        upcoming SafeSport audit into an
                        electronic binder

  9/20/19      ACC      Office conference with Amy E. Murphy                    .40                86.00
                        regarding independent observer role

  9/20/19      AEM      Office conference with Alejandra                        .40               116.00
                        Contreras regarding independent
                        observer role for selection committee
                        meetings

  9/20/19      MDP      Review and revise USA Gymnastics Event                2.00                390.00
                        Agreement and send to Christopher J.
                        Schneider

  9/20/19      MDP      Compile approved regular and executive                  .60               117.00
                        meeting minutes for 2019 and send to
                        Leslie King

  9/20/19      MDP      Conference meeting with Christopher J.                  .30                58.50
                        Schneider discussing USA Gymnastics
                        2021 College Gymnastics Agreement

  9/20/19      MDP      Review and revise USA Gymnastics 2021                 2.30                448.50
                        College Gymnastics Agreement and send
                        to Christopher J. Schneider

  9/20/19      DAP      Communication with Everest Insurance                    .30               135.00
                        regarding insurance claim

  9/20/19      CJS      Analysis of Bylaws regarding process                    .50               175.00
                        to fill vacancy on Board of Directors
    Case 18-09108-RLM-11 MDoc
                          ILLER,
                              822JOHNSON,   SNELL & CUMMISKEY,
                                    Filed 10/22/19                   P.L.C.
                                                           EOD 10/22/19  13:33:52   Pg 23 of 38
   ____                               Attorneys and Counselors

                                                  PO Box 306
                                        Grand Rapids, Michigan 49501-0306
                                                 616.831.1700
                                             TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page    15
                                                           Inv# 1711519
                                                           Date 10/18/2019
                                                           42721.00006-DJG
-------------------------------------------------------------------------------




  9/20/19      CJS      Correspondence with Lois Bingham                        .20                70.00
                        regarding process to fill vacancy on
                        Board of Directors

  9/20/19      CJS      Telephone conference with Lois Bingham                  .20                70.00
                        regarding process to fill vacancy on
                        Board of Directors

  9/20/19      CJS      Additional revisions to event                         1.30                455.00
                        agreement

  9/20/19      CJS      Work regarding finalization of regular                  .40               140.00
                        and executive session minutes through
                        July 2019

  9/20/19      CJS      Follow-up correspondence with Jeff                      .20                70.00
                        Smith regarding revisions to venue
                        contract

  9/20/19      CJS      Analysis of participant status of                       .60               210.00
                        individuals subject to the Center's
                        administrative holds

  9/20/19      CJS      Multiple communications with Mark                       .40               140.00
                        Busby regarding SafeSport matter

  9/20/19      CJS      Analysis of SafeSport matter                            .40               140.00

  9/20/19      CJS      Draft correspondence to Bernadette                      .50               175.00
                        Barron regarding financial projections
                        and legal fees, including analysis of
                        prior projections

  9/20/19      CJS      Communications with Stefanie Korepin,                   .60               210.00
                        Amy E. Murphy, Alejandra Contreras,
                        and Mary McDaniel regarding
                        independent observer work

  9/20/19      CJS      Draft introductions for various                       1.00                350.00
                        sections of the PDF of information for
    Case 18-09108-RLM-11 MDoc
                          ILLER,
                              822JOHNSON,   SNELL & CUMMISKEY,
                                    Filed 10/22/19                   P.L.C.
                                                           EOD 10/22/19  13:33:52   Pg 24 of 38
   ____                               Attorneys and Counselors

                                                  PO Box 306
                                        Grand Rapids, Michigan 49501-0306
                                                 616.831.1700
                                             TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page    16
                                                           Inv# 1711519
                                                           Date 10/18/2019
                                                           42721.00006-DJG
-------------------------------------------------------------------------------



                        the Center's audit

  9/20/19      CJS      Correspondence with D. Andrew Portinga                  .10                35.00
                        regarding status update requested by
                        Judge Quist

  9/20/19      CJS      Revise event contract, per request                    1.40                490.00
                        from Stefanie Korepin

  9/21/19      CJS      Correspondence from Lois Bingham                        .10                35.00
                        regarding Board vacancy

  9/22/19      AEM      Analyze selection procedures for 2019                   .60               174.00
                        World Championships and other related
                        materials in preparation for selection
                        committee meeting

  9/23/19      JB       Finalize electronic binder containing                 3.70                499.50
                        documents to be provided for upcoming
                        SafeSport audit

  9/23/19      ACC      Office conference with Christopher J.                   .30                64.50
                        Schneider regarding updating the board
                        of directors handbook

  9/23/19      JE       Review of proposed brokerage agreement                  .20                88.00
                        for seller

  9/23/19      JE       Preparation of mark-up of proposed                      .30               132.00
                        brokerage listing agreement

  9/23/19      AEM      Email correspondence with Annie                         .10                29.00
                        Heffernon regarding World
                        Championships selection committee
                        meeting

  9/23/19      AEM      Draft Ted Stevens Act presentation                    1.20                348.00

  9/23/19      AEM      Participate in selection committee                    1.30                377.00
                        meeting for 2019 World Championships
    Case 18-09108-RLM-11 MDoc
                          ILLER,
                              822JOHNSON,   SNELL & CUMMISKEY,
                                    Filed 10/22/19                   P.L.C.
                                                           EOD 10/22/19  13:33:52   Pg 25 of 38
   ____                               Attorneys and Counselors

                                                  PO Box 306
                                        Grand Rapids, Michigan 49501-0306
                                                 616.831.1700
                                             TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page    17
                                                           Inv# 1711519
                                                           Date 10/18/2019
                                                           42721.00006-DJG
-------------------------------------------------------------------------------



  9/23/19      AEM      Analyze legislative recommendations to                  .80               232.00
                        Ted Stevens Act for presentation to
                        organization

  9/23/19      MDP      Revise event agreement for 2020 event                   .30                58.50

  9/23/19      CJS      Correspondence with Michael D. Penny                    .10                35.00
                        regarding Board of Directors minutes

  9/23/19      CJS      Analysis of participant status for                    1.00                350.00
                        persons subject to Center's
                        administrative holds

  9/23/19      CJS      Correspondence with the Center                          .30               105.00
                        regarding administrative holds

  9/23/19      CJS      Telephone conference with SafeSport                     .50               175.00
                        team regarding information needed for
                        Center's audit

  9/23/19      CJS      Draft introduction for certain                          .40               140.00
                        material needed for the Center's audit

  9/23/19      CJS      Revise new draft of contractor                          .80               280.00
                        agreement

  9/23/19      CJS      Revise additional introduction for                      .30               105.00
                        material for the Center's audit

  9/23/19      CJS      Initial analysis of real estate broker                  .30               105.00
                        agreement

  9/23/19      CJS      Office conference with James Ens                        .10                35.00
                        regarding real estate broker contract

  9/23/19      CJS      Revise introduction for third section                   .20                70.00
                        of materials for the Center's audit

  9/23/19      CJS      Analysis of SafeSport matter, per Mark                  .30               105.00
                        Busby request
    Case 18-09108-RLM-11 MDoc
                          ILLER,
                              822JOHNSON,   SNELL & CUMMISKEY,
                                    Filed 10/22/19                   P.L.C.
                                                           EOD 10/22/19  13:33:52   Pg 26 of 38
   ____                               Attorneys and Counselors

                                                  PO Box 306
                                        Grand Rapids, Michigan 49501-0306
                                                 616.831.1700
                                             TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page    18
                                                           Inv# 1711519
                                                           Date 10/18/2019
                                                           42721.00006-DJG
-------------------------------------------------------------------------------



  9/23/19      CJS      Office conference with Alejandra                        .20                70.00
                        Contreras regarding updates to Board
                        handbook

  9/23/19      CJS      Lengthy correspondence exchange with                    .40               140.00
                        Mark Busby regarding several SafeSport
                        matters

  9/23/19      CJS      Revisions to agreement with sport                       .50               175.00
                        commission for event

  9/23/19      CJS      Attend SafeSport team meeting by                        .30               105.00
                        telephone

  9/23/19      CJS      Finalize pdf of information needed for                  .40               140.00
                        the Center's audit

  9/23/19      CJS      Telephone conference with Melissa Root                  .10                35.00
                        regarding commercial lease

  9/23/19      CJS      Correspondence with the Center                          .30               105.00
                        regarding materials for audit

  9/23/19      CJS      Correspondence with Kathryn Carson and                  .20                70.00
                        Lois Bigham regarding Board of
                        Directors

  9/24/19      JE       Conference with Christopher J.                          .20                88.00
                        Schneider regarding marked-up
                        brokerage agreement

  9/24/19      MDP      Conference call with Christopher J.                     .90               175.50
                        Schneider and Jacqui Godfrey at USA
                        Gymnastics discussing event agreement

  9/24/19      MDP      Conference meeting with Christopher J.                  .10                19.50
                        Schneider discussing next steps
                        concerning the event agreement

  9/24/19      DAP      Communication with insurer regarding                    .30               135.00
                        insurance claim
    Case 18-09108-RLM-11 MDoc
                          ILLER,
                              822JOHNSON,   SNELL & CUMMISKEY,
                                    Filed 10/22/19                   P.L.C.
                                                           EOD 10/22/19  13:33:52   Pg 27 of 38
   ____                               Attorneys and Counselors

                                                  PO Box 306
                                        Grand Rapids, Michigan 49501-0306
                                                 616.831.1700
                                             TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page    19
                                                           Inv# 1711519
                                                           Date 10/18/2019
                                                           42721.00006-DJG
-------------------------------------------------------------------------------




  9/24/19      CJS      Analysis of revisions to real estate                    .20                70.00
                        broker contract

  9/24/19      CJS      Office conference with Jim Ens                          .10                35.00
                        regarding real estate broker contract

  9/24/19      CJS      Correspondence with Stefanie Korepin                    .10                35.00
                        regarding real estate broker contract

  9/24/19      CJS      Correspondence with membership and                      .10                35.00
                        SafeSport departments regarding
                        verification of information

  9/24/19      CJS      Revisions to consulting agreement                       .40               140.00

  9/24/19      CJS      Revise guidelines for medical                         1.90                665.00
                        providers, photography vendors, and
                        interpreters

  9/24/19      CJS      Prepare for senior leadership team                      .20                70.00
                        meeting

  9/24/19      CJS      Attend senior leadership team meeting                 1.30                455.00
                        by phone

  9/24/19      CJS      Telephone conference with Stefanie                      .60               210.00
                        Korepin regarding contract template
                        for events

  9/24/19      CJS      Follow-up conference with Michael D.                    .40               140.00
                        Penny regarding template for event
                        contracts and training

  9/24/19      CJS      Correspondence with Mark Busby and                      .10                35.00
                        Mary Tabin regarding personnel matter

  9/24/19      CJS      Lengthy correspondence with Mark Busby                  .30               105.00
                        regarding several SafeSport matters

  9/24/19      CJS      Telephone conference with Mark Busby                    .50               175.00
    Case 18-09108-RLM-11 MDoc
                          ILLER,
                              822JOHNSON,   SNELL & CUMMISKEY,
                                    Filed 10/22/19                   P.L.C.
                                                           EOD 10/22/19  13:33:52   Pg 28 of 38
   ____                               Attorneys and Counselors

                                                  PO Box 306
                                        Grand Rapids, Michigan 49501-0306
                                                 616.831.1700
                                             TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page    20
                                                           Inv# 1711519
                                                           Date 10/18/2019
                                                           42721.00006-DJG
-------------------------------------------------------------------------------



                        regarding SafeSport matters

  9/24/19      CJS      Analysis of membership implication to                   .30               105.00
                        SafeSport matter

  9/24/19      CJS      Correspondence with Li Li Leung                         .20                70.00
                        regarding membership implications of
                        SafeSport matter

  9/24/19      CJS      Correspondence with Kathryn Carson and                  .20                70.00
                        Lois Bingham regarding board of
                        directors

  9/24/19      CJS      Telephone conference with Erica Koven                   .30               105.00
                        and Shelba Waldron regarding policy on
                        medical personnel, photographers, and
                        interpreters

  9/24/19      CJS      Revise policy on medical personnel,                     .20                70.00
                        photographers, and interpreters

  9/24/19      CJS      Communication with Alejandra Contreras                  .10                35.00
                        regarding document management matters

  9/24/19      CJS      Revise letter to member club regarding                  .50               175.00
                        SafeSport matter

  9/24/19      CJS      Draft correspondence to vendor                          .40               140.00
                        regarding contract revisions

  9/24/19      CJS      Telephone conference with Justin                        .10                35.00
                        Spring regarding membership issue

  9/24/19      CJS      Communications with D. Andrew Portinga                  .10                35.00
                        regarding copyright matter

  9/24/19      CJS      Begin analysis of response to event                     .30               105.00
                        contract comments from the venue

  9/24/19      MLT      Communications with Christopher J.                      .20                80.00
                        Schneider regarding personnel matter
    Case 18-09108-RLM-11 MDoc
                          ILLER,
                              822JOHNSON,   SNELL & CUMMISKEY,
                                    Filed 10/22/19                   P.L.C.
                                                           EOD 10/22/19  13:33:52   Pg 29 of 38
   ____                               Attorneys and Counselors

                                                  PO Box 306
                                        Grand Rapids, Michigan 49501-0306
                                                 616.831.1700
                                             TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page    21
                                                           Inv# 1711519
                                                           Date 10/18/2019
                                                           42721.00006-DJG
-------------------------------------------------------------------------------




  9/25/19      AMC      Correspondence regarding USOPC and                      .30                87.00
                        National Team Agreement

  9/25/19      ACC      Review files in Relativity related to                 2.00                430.00
                        a certain individual      per
                        Christopher J. Schneider request

  9/25/19      MMO      Draft confidentiality and HIPAA                       1.10                302.50
                        language for offer letter and update
                        confidentiality agreement and policy
                        on confidential information to include
                        health and medical information

  9/25/19      MDP      Conference call with Christopher J.                     .90               175.50
                        Schneider, Jacqui Godfrey, and
                        representatives from venue to discuss
                        event agreement

  9/25/19      MDP      Conference meeting with Christopher J.                  .30                58.50
                        Schneider discussing next steps for
                        Salt Lake License Agreement

  9/25/19      CJS      Correspondence with Stefanie Korepin                    .10                35.00
                        and Matthew M. O'Rourke regarding
                        revisions to offer letter

  9/25/19      CJS      Review new draft of contract with                       .10                35.00
                        consultant

  9/25/19      CJS      Correspondence with Li Li Leung                         .20                70.00
                        regarding negotiation of contract with
                        consultant

  9/25/19      CJS      Correspondence with Stefanie Korepin                    .20                70.00
                        regarding revised offer letter and
                        confidentiality agreement

  9/25/19      CJS      Correspondence with Mark Busby                          .30               105.00
                        regarding several SafeSport matters
    Case 18-09108-RLM-11 MDoc
                          ILLER,
                              822JOHNSON,   SNELL & CUMMISKEY,
                                    Filed 10/22/19                   P.L.C.
                                                           EOD 10/22/19  13:33:52   Pg 30 of 38
   ____                               Attorneys and Counselors

                                                  PO Box 306
                                        Grand Rapids, Michigan 49501-0306
                                                 616.831.1700
                                             TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page    22
                                                           Inv# 1711519
                                                           Date 10/18/2019
                                                           42721.00006-DJG
-------------------------------------------------------------------------------



  9/25/19      CJS      Correspondence from Scott Lineberry                     .10                35.00
                        regarding selection committee matter

  9/25/19      CJS      Correspondence from D. Andrew Portinga                  .10                35.00
                        regarding analysis of amended
                        complaints in connection with claims
                        against USAG

  9/25/19      CJS      Analysis of event contract for                        1.70                595.00
                        Trampoline & Tumbling

  9/25/19      CJS      Telephone conference with Jacqui                        .80               280.00
                        Godfrey regarding event contract

  9/25/19      CJS      Correspondence with the Center                          .20                70.00
                        regarding administrative holds

  9/25/19      CJS      Analysis of background check matter,                    .20                70.00
                        per Mark Busby request

  9/25/19      CJS      Analysis of SafeSport check                             .50               175.00
                        information regarding candidate

  9/26/19      CJS      Correspondence with Cathy Allen                         .30               105.00
                        regarding various policies

  9/26/19      CJS      Correspondence with Alejandra                           .20                70.00
                        Contreras regarding requested
                        information

  9/26/19      CJS      Telephone conference with Li Li Leung                   .20                70.00
                        regarding vendor contract

  9/26/19      CJS      Finalize consultant contract                            .70               245.00

  9/26/19      CJS      Draft letter to WADA requesting                       1.20                420.00
                        clarification of decision

  9/26/19      CJS      Attend SafeSport team meeting by                        .70               245.00
                        telephone
    Case 18-09108-RLM-11 MDoc
                          ILLER,
                              822JOHNSON,   SNELL & CUMMISKEY,
                                    Filed 10/22/19                   P.L.C.
                                                           EOD 10/22/19  13:33:52   Pg 31 of 38
   ____                               Attorneys and Counselors

                                                  PO Box 306
                                        Grand Rapids, Michigan 49501-0306
                                                 616.831.1700
                                             TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page    23
                                                           Inv# 1711519
                                                           Date 10/18/2019
                                                           42721.00006-DJG
-------------------------------------------------------------------------------



  9/26/19      CJS      Call with Li Li Leung, Stefanie                         .80               280.00
                        Korepin, Mark Busby, and Brett McClure
                        regarding membership matter

  9/26/19      CJS      Draft letter regarding membership                       .80               280.00
                        matter

  9/26/19      CJS      Correspondence from counsel regarding                   .20                70.00
                        third party discovery request in
                        unrelated case

  9/27/19      ACC      Per Christopher J. Schneider request,                 1.10                236.50
                        review files related to SafeSport
                        check

  9/27/19      AEM      Revise selection committee report for                   .60               174.00
                        2019 World Championships

  9/27/19      AEM      Draft presentation on Ted Stevens Act                 1.40                406.00

  9/27/19      MDP      Review executed letter of intent                        .70               136.50
                        between USA Gymnastics and venue

  9/27/19      MDP      Conference call with Christopher J.                     .90               175.50
                        Schneider Jacqui Godfrey and event
                        representatives discussing License
                        Agreement

  9/27/19      MDP      Conference with Christopher J.                          .30                58.50
                        Schneider discussing next steps for
                        venue contract

  9/27/19      MDP      Attention to email from Christopher J.                  .20                39.00
                        Schneider regarding addendum for event
                        contract

  9/27/19      MDP      Conference meeting with Christopher J.                  .30                58.50
                        Schneider discussing addendum to event
                        contract

  9/27/19      DAP      Office conference with Christopher J.                   .20                90.00
    Case 18-09108-RLM-11 MDoc
                          ILLER,
                              822JOHNSON,   SNELL & CUMMISKEY,
                                    Filed 10/22/19                   P.L.C.
                                                           EOD 10/22/19  13:33:52   Pg 32 of 38
   ____                               Attorneys and Counselors

                                                  PO Box 306
                                        Grand Rapids, Michigan 49501-0306
                                                 616.831.1700
                                             TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page    24
                                                           Inv# 1711519
                                                           Date 10/18/2019
                                                           42721.00006-DJG
-------------------------------------------------------------------------------



                        Schneider regarding third-party
                        discovery request from case in
                        Washington

  9/27/19      DAP      Review correspondence from lawyer in                    .20                90.00
                        Washington seeking records

  9/27/19      CJS      Telephone conference with Mark Busby                    .20                70.00
                        regarding hearing process

  9/27/19      CJS      Revise proposed MOU with sports                         .50               175.00
                        commission

  9/27/19      CJS      Office conference with D. Andrew                        .30               105.00
                        Portinga regarding third party
                        discovery request in unrelated case

  9/27/19      CJS      Analysis of SafeSport check                             .50               175.00
                        information for candidate

  9/27/19      CJS      Telephone conference with Melissa Root                  .10                35.00
                        regarding discovery request in
                        unrelated third party case

  9/27/19      CJS      Telephone conference with Leslie King                   .20                70.00

                        regarding legal advice on
                        communications statement

  9/27/19      CJS      Telephone conference with Jacqui                        .90               315.00
                        Godfrey, Michael D. Penny, and venue
                        regarding revisions to event contract

  9/27/19      CJS      Follow-up conference with Michael D.                    .30               105.00
                        Penny regarding revisions to venue
                        contract for Trampoline & Tumbling
                        event

  9/27/19      CJS      Telephone conference with coverage                      .20                70.00
                        counsel regarding Epiq's invoices

  9/27/19      CJS      Finalize letter to                                      .20                70.00
    Case 18-09108-RLM-11 MDoc
                          ILLER,
                              822JOHNSON,   SNELL & CUMMISKEY,
                                    Filed 10/22/19                   P.L.C.
                                                           EOD 10/22/19  13:33:52   Pg 33 of 38
   ____                               Attorneys and Counselors

                                                  PO Box 306
                                        Grand Rapids, Michigan 49501-0306
                                                 616.831.1700
                                             TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page    25
                                                           Inv# 1711519
                                                           Date 10/18/2019
                                                           42721.00006-DJG
-------------------------------------------------------------------------------



                        regarding membership matter

  9/27/19      CJS      Draft correspondence to opposing                        .60               210.00
                        counsel regarding third party
                        discovery request in unrelated civil
                        case

  9/27/19      CJS      Office conference with Michael D.                       .50               175.00
                        Penny regarding amendment to
                        consortium contract

  9/27/19      CJS      Correspondence with Jeff Smith                          .20                70.00
                        regarding revisions to event contract

  9/27/19      CJS      Revise proposed response to Senator's                   .50               175.00
                        request for information

  9/27/19      CJS      Correspondence with Mark Busby                          .10                35.00
                        regarding SafeSport matter

  9/28/19      CJS      Telephone conference with Kevin White                   .30               105.00
                        regarding membership matter

  9/30/19      ACC      Per Christopher J. Schneider, review                  5.00          1,075.00
                        documents in Relativity for SafeSport
                        check

  9/30/19      ACC      Email to Christopher J. Schneider                       .20                43.00
                        regarding documents in Relativity
                        related to SafeSport check

  9/30/19      MDP      Review Kansas City USA Gymnastics                     1.40                273.00
                        Board of Directors meeting notes and
                        draft regular meeting minutes

  9/30/19      CJS      Review Stefanie Korepin's notes from                    .10                35.00
                        USOPC assembly

  9/30/19      CJS      Correspondence with Lois Bingham                        .10                35.00
                        regarding due diligence on candidate
    Case 18-09108-RLM-11 MDoc
                          ILLER,
                              822JOHNSON,   SNELL & CUMMISKEY,
                                    Filed 10/22/19                   P.L.C.
                                                           EOD 10/22/19  13:33:52             Pg 34 of 38
   ____                               Attorneys and Counselors

                                                  PO Box 306
                                        Grand Rapids, Michigan 49501-0306
                                                 616.831.1700
                                             TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page    26
                                                           Inv# 1711519
                                                           Date 10/18/2019
                                                           42721.00006-DJG
-------------------------------------------------------------------------------



  9/30/19      CJS      To Colorado Springs for meeting with                            7.20          2,520.00
                        USOPC

  9/30/19      CJS      Lengthy email correspondence with Mark                           .30                105.00
                        Busby regarding SafeSport matters

  9/30/19      CJS      Analysis of materials regarding                                  .50                175.00
                        SafeSport check for candidate


                        TOTAL HOURS                                                   183.30

                                      Total Services                                              54,829.50


                                        Attorney Summary

                                                                             Hours     Rate                 Amount

Ens, James                      Member                                         .70   440.00             308.00
Portinga, D. Andrew             Member                                        3.60   450.00           1,620.00
Schneider, Christopher J.       Member                                      109.60   350.00          38,360.00
Tabin, Mary L.                  Member                                         .30   400.00             120.00
Marchand, Neil J                Member                                         .30   300.00              90.00
Carson, Anne Marie              Associate                                     1.00   290.00             290.00
Edsenga, Patrick M.             Member                                         .40   300.00             120.00
Harden, Brittany R.             Associate                                      .70   290.00             203.00
Murphy, Amy E.                  Associate                                     6.40   290.00           1,856.00
O'Rourke, Matthew M.            Associate                                     4.80   275.00           1,320.00
Penny, Michael D                Associate                                    25.90   195.00           5,050.50
Brickner, Jessica M.            Paralegal                                     9.70   135.00           1,309.50
Woods, Kristen E.               Paralegal                                     4.80   195.00             936.00
Contreras-Caballero, Alej       Associate                                    15.10   215.00           3,246.50

                                                                            183.30                   54,829.50
    Case 18-09108-RLM-11 MDoc
                          ILLER,
                              822JOHNSON,   SNELL & CUMMISKEY,
                                    Filed 10/22/19                   P.L.C.
                                                           EOD 10/22/19  13:33:52   Pg 35 of 38
   ____                               Attorneys and Counselors

                                                  PO Box 306
                                        Grand Rapids, Michigan 49501-0306
                                                 616.831.1700
                                             TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page    27
                                                           Inv# 1711519
                                                           Date 10/18/2019
                                                           42721.00006-DJG
-------------------------------------------------------------------------------



                Expenses

                CHRISTOPHER J. SCHNE Check # - 9990                         307.40
                Mileage
                CHRISTOPHER J. SCHNE Check # - 9990                          44.52
                Meals
                CHRISTOPHER J. SCHNE Check # - 9990                         364.62
                Travel Expense-Hotel
                CHRISTOPHER J. SCHNE Check # - 9990                           9.81
                Meals
                Reproductions 15 pages                                        2.25
                Reproductions 3 pages                                          .45
                Reproductions 3 pages                                          .45
                CHRISTOPHER J. SCHNE Check # - 9990                           9.81
                Meals
                CHRISTOPHER J. SCHNE Check # - 9990                          73.03
                Meals
                STATE OF MICHIGAN Check # - 2019100                          20.00
                Filing Fee
                Reproductions 19 pages                                        2.85
                Reproductions 22 pages                                        3.30
                Reproductions 1 pages                                          .50
                Reproductions 17 pages                                        2.55
                Reproductions 1 pages                                          .50
                Reproductions 22 pages                                        3.30
                Reproductions 1 pages                                          .50
                Computer Assisted Research                                   32.00
                Reproductions 280 pages                                      42.00
                Reproductions 47 pages                                        7.05
                Reproductions 37 pages                                        5.55
                Reproductions 18 pages                                        2.70
                CHRISTOPHER J. SCHNE Check # - 9990                          30.09
                Taxi
                CHRISTOPHER J. SCHNE Check # - 9990                          17.42
                Meals
                CHRISTOPHER J. SCHNE Check # - 9990                          10.57
                Meals
                                Total Expenses                                              993.22


                                      Total This Invoice                                55,822.72
    Case 18-09108-RLM-11 MDoc
                          ILLER,
                              822JOHNSON,   SNELL & CUMMISKEY,
                                    Filed 10/22/19                   P.L.C.
                                                           EOD 10/22/19  13:33:52   Pg 36 of 38
   ____                               Attorneys and Counselors

                                                  PO Box 306
                                        Grand Rapids, Michigan 49501-0306
                                                 616.831.1700
                                             TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page    28
                                                           Inv# 1711519
                                                           Date 10/18/2019
                                                           42721.00006-DJG
-------------------------------------------------------------------------------




                                    Invoices Due Upon Receipt
    Case 18-09108-RLM-11 MDoc
                          ILLER,
                              822JOHNSON,   SNELL & CUMMISKEY,
                                    Filed 10/22/19                   P.L.C.
                                                           EOD 10/22/19  13:33:52   Pg 37 of 38
   ____                               Attorneys and Counselors

                                                  PO Box 306
                                        Grand Rapids, Michigan 49501-0306
                                                 616.831.1700
                                             TAX ID# XX-XXXXXXX



  USA Gymnastics
                                                           Page    29
                                                           Inv# 1711519
                                                           Date 10/18/2019
                                                           42721.00006-DJG
-------------------------------------------------------------------------------




                        OUTSTANDING ACCOUNTS RECEIVABLE

                                                             PAYMENTS
    INVOICE                        INVOICE                    AGAINST        INVOICE
    NUMBER          DATE            AMOUNT                    INVOICE        BALANCE

     1690179      2/14/19             73,608.76                  59,124.96     14,483.80
     1691021      3/18/19             64,476.01                  51,679.21     12,796.80
     1694037      4/17/19             81,436.49                  65,321.49     16,115.00
     1696899      5/21/19             73,299.57                  59,053.17     14,246.40
     1699811      6/13/19             83,847.71                  67,560.31     16,287.40
     1702747      7/15/19             94,745.27                  77,446.17     17,299.10
     1705622      8/20/19             30,636.70                  24,523.50      6,113.20
     1708524      9/20/19             54,643.04                        .00     54,643.04

                                        Prior Unpaid Balance                           151,984.74

                                        Total Amount Due                               207,807.46
   Case 18-09108-RLM-11 MDoc
                         ILLER,
                             822JOHNSON,   SNELL & CUMMISKEY,
                                   Filed 10/22/19                   P.L.C.
                                                          EOD 10/22/19  13:33:52    Pg 38 of 38
  ____                               Attorneys and Counselors
  ____
                                                 PO Box 306
                                       Grand Rapids, Michigan 49501-0306
                                                616.831.1700
                                            TAX ID# XX-XXXXXXX




                                                                           Inv# 1711519
                                                                           Date 10/18/2019
                                                                           42721.00006-DJG
 USA Gymnastics
 Accounts Payable
 130 E Washington Street
 Suite 700
 Indianapolis, IN 46204

Re:   CJS Chief Legal Officer

                                      REMITTANCE ADVICE


For Legal Services Rendered through September 30, 2019


                             Total Services                                             54,829.50


                             Total Expenses                                                 993.22




                             Total This Invoice                                         55,822.72
                                                                                   ==============




                          Invoice Is Due Upon Receipt

       Our remit address is: PO Box 306, Grand Rapids, MI.                  49501-0306

       Payments: If paying by check please return the remittance advice
       or write your invoice number(s) on your check. You may also pay by
       credit or debit card through our online payment portal
       www.millerjohnson.com/onlinepayments. If you have any questions
       regarding this invoice or you wish to set up ACH payments please
       call 616-831-1700 and ask for the collections department.
